DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 07/13/2021.
In the application claims 1-12 are pending. 
To expedite the prosecution of this application, Examiner is not restricting claim(s) 6 and 12. Claim(s) 6 and 12 are specie independent of the specie presented in claim(s) 4-5, 10-11, respectively. Further amendments to claim(s) 6 and 12 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
Applicant’s arguments with respect to the 35 USC 103 rejections of claim 1-12 were fully considered; however, the arguments are moot in view of the new grounds of rejections. In view of the arguments, the primary reference has been changed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 9,150,310 B1), and further in view of Breiner (US 2011/0187064 A1).
(Bray teaches, “an aerial refueling situational awareness system” See Bray Col. 2 lines 21-22. Bray teaches, “mode 8 516 the refueling operation begins and a, automatic load alleviation system (ALAS) is initiated within vision processing system 404.” See col. 8 lines 11-13.  Bray teaches, “operator display 1300 shown on display 408 when the boom 432 has engaged the refueling receptacle of the target receiving aircraft. Information box 840 has changed from ‘Ready Free Flight’ to ‘Contact Coupled’.” See Figs. 13 and 15, See Col. 11 lines 1-9) comprising: 

Bray teaches, a notification unit (440) mountable within a driver area (802 Aircraft’s pilot cockpit shown in Fig 12) of the vehicle (802), (Bray teaches, “[t]he flight director portion of vision processing system 404 also provides enhanced pilot situational awareness, in one embodiment, via a repeater display 440 in the flight deck.” Col. 7 lines 20-23); and 

Bray teaches, wherein the hose detection unit (sensor) is operable to activate the notification unit (440) when the hose (432) is attached to the hose coupling of the vehicle (802), (Bray teaches, “FIG. 15 is an example operator display 1500 provided during contact between the boom and the receiving aircraft, indicative of stresses experienced by the boom during the refueling operation. Display 1500 includes a set of outer cross hairs 1502, 1504, 1506, and 1508 which are indicative of an alignment of the boom 432 with respect to the receiving aircraft 802. Boom 432, as is known, is equipped with a number of strain sensors at the nozzle 830, and along its length, providing signals indicative of stresses experienced by the boom 432 when, during refueling contact, a misalignment between the boom 432 and the receptacle 1002 of receiving aircraft 802 occur.” Col. 12 lines 3-15), Bray does not explicitly show the hose detection unit on the Aircraft/claimed vehicle, in an analogous art, Breiner teaches, “an alerting system for signaling that a hose, cable, or other long, flexible object has been displaced from its stored position on a vehicle” See ¶ 0008. Breiner teaches, “forward end portions of the gripping arms 54 are provided with pads or elements 70, which serve not only to engage and grip the hose in direct surface contact but also to function as sensor plates for activation of the alert system. In the embodiment illustrated, the pads 70 are electrically conductive and constitute electrical contacts or electrodes, which are connected, through wires 72, to an appropriate electrical component (e.g., a solenoid, not shown) contained within the mounting box 20.” See ¶ 0038.

With respect to, wherein the hose detection unit is further operable to reset the notification unit when the hose is detached from the hose coupling of the vehicle, (Bray teaches, “[w]hen the fueling is complete 518, the boom 432 is disconnected and withdrawn and the ALAS is deactivated. The fueling operations are then completed, and the aerial refueling system 400 resets and stands by ready for the next receiving aircraft to begin the sequence anew.” See Col. 8 line 15-19. Bray does not explicitly show the hose detection unit on the Aircraft/claimed vehicle, in an Breiner teaches, “sensor plates for activation of the alert system” See Breiner ¶ 0038.) 

With respect to, “the hose detection unit configured to wirelessly detect whether the hose is within a nominal detection zone of the hose detection unit,” Bray teaches, “FIG. 8 is an example operator display 800 when aerial refueling system 400 has detected a target receiving aircraft 802… aircraft detection beyond visual range is enabled with the inclusion of an auxiliary system such as an infrared or a millimeter wave radar synthetic vision search and track system. Indicators 820 and 822 respectively indicate a closure rate and a distance between the nozzle 830 of the boom 432 and the detected aircraft 802.” See Bray Col. 9 line 58 - Col. 10 line 4. Bray teaches, “[d]isplay 1100 further includes a reticule overlay 1104 which indicates a projected "impact point" where the aircraft engaging member 1110 of nozzle of boom 432 would contact the receiver aircraft 802 if the boom 432 was extended in the current boom position.” See Bray Col. 10 line 45-49. Bray does not explicitly show the hose detection unit on the Aircraft/vehicle, in an analogous art, Breiner teaches, “sensor plates for activation of the alert system” See Breiner ¶ 0038.)

With respect to, “a hose detection unit in communication with the notification unit and mountable on an exterior of the vehicle adjacent to a hose coupling of the vehicle”, in an analogous art, Breiner teaches, “an alerting system for signaling that a hose, cable, or other long, flexible object has been displaced from its stored position on a vehicle” See ¶ 0008. Breiner teaches, “FIG. 7 is a fragmentary, diagrammatic See ¶ 0027. Breiner teaches, “signaling device 25, for producing an alarm signal, is mounted within the cabin 26 of the cab 12 and is operatively connected to receive signals from all of the mounting boxes 20” See ¶ 0029. Breiner teaches, “[m]otion detectors, optical sensors, and the like, disposed at any effective location (e.g., on the arms 54 or within the housing 66), might for example also serve to generate a signal that is indicative of the absence of the gripped object.” See ¶ 0040. Therefore, the detection unit, i.e. Motion detectors, optical sensors, is located in the exterior of the vehicle adjacent to the hose (gripped object) to detect whether the object is properly attached or not, and “generate a signal that is indicative of the absence of the gripped object.”  
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Bray and provide a motion detectors and or optical sensors located in the exterior of the vehicle adjacent to the hose (gripped object) to detect whether the object is properly attached or not, and “generate a signal that is indicative of the absence of the gripped object” as suggested by Breiner in para 0040; thereby preventing “property damage, and of severe personal injury and even of death of bystanders, resulting from impact by a hose and or cable trailing from a moving vehicle” anticipated by Breiner in para 0005. 



 Breiner teaches, “any suitable signaling device, be it visual, audible, or both, and any suitable transmitting system for initiating the alert signal, be it hard-wired or wireless, analog or digital, may be employed.” See ¶ 0041.

Consider claim 7, most limitations of claim 7 were discussed in the rejection claim 1, with respect to, “wirelessly detecting whether the hose is within a nominal detection zone of a hose detection unit mounted on an exterior of the vehicle adjacent” Examiner is reasonably interpreting disclosed range/distance of Bray as the nominal detection zone of a hose detection unit. Bray teaches, “FIG. 8 is an example operator display 800 when aerial refueling system 400 has detected a target receiving aircraft 802… aircraft detection beyond visual range is enabled with the inclusion of an auxiliary system such as an infrared or a millimeter wave radar synthetic vision search and track system. Indicators 820 and 822 respectively indicate a closure rate and a distance between the nozzle 830 of the boom 432 and the detected aircraft 802.” See Bray Col. 9 line 58 - Col. 10 line 4. Bray teaches, “[d]isplay 1100 further includes a reticule overlay 1104 which indicates a projected "impact point" where the aircraft engaging member 1110 of nozzle of boom 432 would contact the receiver aircraft 802 if the boom 432 was extended in the current boom position.” See Bray Col. 10 line 45-49.


See rejection of claim 3.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 9,150,310 B1), view of Breiner (US 2011/0187064 A1), and further in view of Alguera (US 20110025482 A1).

Consider claim 2, the system of claim 1, further comprising a control valve (7) installable in an air brake system of the vehicle, wherein the hose detection unit (8) is further operable to actuate the control valve (7) to lock the air brake system when the hose is attached to the hose coupling of the vehicle, (Alguera teaches, “[c]ontrol line 18b similarly runs from alignment wedge 13 to trailer control device 7. In addition, a brake valve 17 can also be controlled through another branch line by trailer control device 7.” See ¶ 0024. Alguera teaches, “[a] build-up of pressure within pneumatic brake line 18a occurs only if a proper connection is made between first connector half 3 and second connector half 4, and only then does a signal transmission by the databus occur through first and second connector halves 3, 4, which transmission is detected by control device 8 of towing vehicle 1.” See ¶ 0025. Therefore, without “a proper connection is made between first connector half 3 and second connector half 4” there will be no locking in the air brake system.)


Consider claim 8, the method of claim 7, further comprising actuating a control valve installed in an air brake system of the vehicle to lock the air brake system if the hose is determined to be within the nominal detection zone of the hose detection unit, See rejection of claim 2.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 9,150,310 B1), in view of Breiner (US 2011/0187064 A1), and further in view of Bianco (US 2015/0186837 A1).
Consider claim 4, the system of claim 1, wherein the hose detection unit includes one of: an RFID reader, or a proximity sensor, in an analogous art, Bianco teaches, “the connection line protection system comprises a first array of outlets that each have a first unique identifier and a second array of inlets that each have a second unique identifier. The connection line protection system also comprises a connector having opposed ends that each have a connector identifier and a scanner for reading in tandem a first identifier and a connector identifier and a second identifier and a connector identifier.” See ¶ 0003. Bianco teaches, “[t]he connection line protection system preferably employs handheld scanners which have RF communication capability 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bray-Breiner and provide an RFID scanner and an RFID tag at hose coupling to determine whether the correct hose is connected to therefore, “wireless communications back to a central processor that either verifies the hose connections are correct or alerts the operator if there is an incorrect connection” as anticipated by Bianco in para 0002.

Consider claim 5, the system of claim 4, further comprising an RFID tag attachable to the hose, wherein the RFID tag may be one of: an active RFID tag, or a passive RFID tag, Bianco teaches, “FIG. 20C is a photograph of the hose coupling with an RFID tag assembly” See ¶ 0041. Bianco teaches, “FIG. 20B is a photograph of label 514 attached to the RFID assembly 513 to form the RFID tag assembly 515. FIG. 20C is a photograph of hose coupling 303 with RFID tag assembly 515 applied to recessed area 305 to form intelligent RFID quick connect hose coupling 516.” See ¶ 0075. Bianco does not state that the RFID tag/label comprises a battery, therefore, it is Examiner’s position that Bianco tags are passive RFID tag; Previously, Examiner took an Official Notice that active RFID tags are well-known in the art and would be a simple substitution for one known element with another. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 6, the system of claim 4, wherein the proximity sensor is an electromagnetic proximity sensor. Breiner teaches, “[m]otion detectors, optical sensors” and Previously, Examiner took an Examiner takes Official Notice that proximity sensors are well-known in the art and would be a simple substitution for one known element with another. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 10, the method of claim 7, wherein the hose detection unit includes one of: an RFID reader, or a proximity sensor, See rejection of claim 4.

Consider claim 11, the method of claim 10, wherein wirelessly detecting whether the hose is within a nominal detection zone of the hose detection unit comprises reading an RFID tag attached to the hose, the RFID tag being one of: an active RFID tag, or a passive RFID tag, See rejection of claim 5.

See rejection of claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683